Citation Nr: 1324493	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  06-29 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome. 

2.  Entitlement to a disability rating greater than 70 percent prior to November 13, 2010, for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable disability rating for hepatitis C.

4.  Whether the Veteran is competent for Department of Veterans Affairs (VA) purposes to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2004 of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2010, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2012).

In September 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

During the pendency of the appeal, in a rating decision in April 2012, the RO increased the rating for PTSD from 70 percent to 100 percent, effective November 13, 2010, the date of a VA examination.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In a rating decision in April 2012, the RO granted service connection for sinusitis effective the date the Veteran's claim was received.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for sinusitis.  Accordingly an issue relating to sinusitis is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

The issues of entitlement to service connection for ear infections, diarrhea, hypoglycemia, fungal infections and skin irritations, headaches, peripheral neuropathy, depression, gastrointestinal and esophageal pains, and ulcers may have been raised in the Veteran's December 2004 notice of disagreement.  The Board notes that the Veteran stated, "I do not deduce an explicit disability associated with my definite and unequivocal exposure to Agent Orange."  The Veteran went on to list various disabilities, suggesting that he intended to file service connection claims.    

The issue(s) of entitlement to service connection for ear infections, diarrhea, hypoglycemia, fungal infections and skin irritations, headaches, peripheral neuropathy, depression, gastrointestinal and esophageal pains, and ulcers have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred chronic fatigue syndrome during active service.  He also contends that his service-connected PTSD and hepatitis C are both more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is necessary before these claims can be adjudicated on the merits.

As noted in the Introduction, the Board remanded the Veteran's claims in September 2010 to the RO/AMC for further development.  The Board directed that the RO/AMC provide the Veteran with VA examinations regarding his claims for service connection for chronic fatigue syndrome, a compensable rating for hepatitis C, and a higher rating for PTSD. 

The Veteran was provided VA examinations in November 2010.  Both examiners, however, referred to VA records dated in 2009 and 2010 that have not been associated with the file.  For instance, the VA examiner discussing the hepatitis C claim referred to laboratory test results from August 2010.  The VA examiner on the PTSD claim referred to GAF scores in June and October 2009 and in October 2010.  The file only contains VAMC records up to the middle of June 2009 and the note with the June 2009 GAF score is not included.  See 38 U.S.C.A. § 5103A(c) (West 2002).  

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA treatment records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

In its September 2010 remand, the Board had determined that VA should assist the Veteran in obtaining private treatment records not associated with the claims file.  Specifically, the Veteran reported receiving treatment from Kaiser Permanente hospitals and the George Washington University Medical Group.  The Board directed the RO to ask the Veteran either to authorize VA to obtain these records or to submit copies of these records himself.  In September 2010, the RO sent a letter to the Veteran requesting the records or to submit an authorization.  To date, the Veteran has not responded.

As this matter is being remanded for other development, the Board finds that the Veteran should be provided another opportunity to have those records associated with the file.  In this regard, the Board notes that the Veterans Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has a duty to cooperate with VA, to include providing the necessary information that will help locate relevant records.  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  He is advised further that he has an obligation to assist VA in the development of his claims and failure to do so may result in the denial of his claims.

In regards to the increased rating claim for PTSD, the November 2010 VA examiner noted the Veteran's earlier VA examination in October 2004 and stated that the Veteran's PTSD symptoms had worsened.  This examiner also stated that the Veteran's PTSD had caused total occupational and social impairment.  It would be helpful if the November 2010 VA examiner could provide an addendum to his examination report which includes an opinion as to the approximate date that the Veteran's service-connected PTSD resulted in total occupational and social impairment.

Finally, in July 2012, the RO determined that the Veteran was not competent to handle the disbursement of VA funds.  The file contains a letter from the RO dated in March 2013 indicating the Veteran filed a notice of disagreement or otherwise expressed dissatisfaction with the RO determination on competency.  To date, however, the RO has not issued a Statement of the Case (SOC) on this claim to the Veteran and his service representative.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran and his service representative on the issue of whether he is competent to handle the disbursement of VA funds.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  This issue should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for PTSD and/or hepatitis C in recent years.  Obtain all VA treatment records which have not been obtained already, to include any records available from the Martinez VA Medical Center and associated outpatient clinics dated since June 2009.  Once signed releases are received from the Appellant, obtain all private treatment records which have not been obtained already, to include any records available from Kaiser Permanente and/or the George Washington University Medical Group.  A copy of any records obtained, to include a negative reply, should be included in the claims file. 

3.  Forward the claims file and a copy of this remand to the VA examiner who conducted the Veteran's November 2010 PTSD examination for an addendum to this examination report.  In this addendum, the VA examiner should determine the approximate date when the symptomatology attributable to the Veteran's service-connected PTSD resulted in total occupational and social impairment.  If this date cannot be determined without resorting to speculation, then the examiner must explain why.

4.  If, and only if, the VA examiner who conducted the Veteran's November 2010 PTSD examination is not available, then schedule the Veteran for appropriate examination to determine the nature and severity of his service-connected PTSD.  The claims file and a copy of this remand should be provided to the examiner for review.  The examiner should opine whether the Veteran's service-connected PTSD is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  If possible, this examiner should state the approximate date when the Veteran's service-connected PTSD resulted in total occupational and social impairment.  A complete rationale must be provided for any opinions expressed.

5.  The Veteran should be given adequate notice of the requested examination, if scheduled, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

